{¶ 52} I concur in the well reasoned opinion of the majority, but write separately to express concern about the manner in which the Prosecuting Attorney for Ashtabula County placed this matter perilously close to a reversal based upon his actions.
 {¶ 53} In an ex parte communication with the trial court judge, Prosecuting Attorney Thomas Sartini began with the phrase "I am writing this letter on both a personal and a professional basis to express my outrage * * *." This letter was directed to a trial court judge concerning a pending case in which the trial court judge had not yet sentenced the defendant. A first year law student could readily identify this letter as prohibited conduct. The fact the letter was written at all is unfortunate. The fact that it was a PROHIBITED EX PARTE contact with a sitting judge is tragic.
 {¶ 54} The administration of justice is a sacred role we judges play in a civilized society. It is a difficult task. When one party or another places a judge in a potentially BIASED position; or even when the suggestion of partiality is imposed upon a decision; the entire justice system suffers. When parties to a lawsuit treat this process with the level of disrespect demonstrated in this matter, the confidence of the public in our outcomes is tarnished.
 {¶ 55} The trial court judge is to be commended for rising above the fray in performing his duties. His task was made all the more difficult by the ill-timed and inappropriate communication by another elected official.